 



SEPARATION AGREEMENT & GENERAL RELEASE
          This Separation Agreement & General Release (“Agreement”) is entered
into by Betty Silverstein Russell (“Russell”) and MicroMed Cardiovascular, Inc.
(“MicroMed”).
          Whereas Russell and MicroMed have mutually agreed to terminate
Russell’s Employment Agreement with MicroMed dated August 19, 2002 (the
“Employment Agreement”) as of Nov. 17’th 2006 (the “Effective Date”).
          Now, therefore, Russell and MicroMed agree as follows:
1. Russell and MicroMed agree that this Agreement completely and permanently
terminates the Employment Agreement, except as provided in Paragraph 2 below.
Russell also hereby waives and releases all claims (known or unknown) against
MicroMed, and any current or former officer, director, employee, agent, or
attorney of MicroMed that accrued or existed as of the Effective Date. MicroMed
hereby waives and releases all claims against Russell that accrued or existed on
effective date. Russell agrees that she has received all salary, compensation,
benefits and other payments she is owed under the Employment Agreement or
otherwise, and that MicroMed owes her nothing more under the Employment
Agreement or otherwise except as specifically set out herein.
2. Russell agrees that her obligations regarding confidentiality and return of
property contained in Section 3 of the Employment Agreement survive termination
of the Employment Agreement, except that Russell shall be permitted to keep her
laptop computer. Russell further agrees that the noncompetition and
nonsolicitation provisions contained in Section 4 of the Employment Agreement
survive termination of the Employment Agreement for a period of six months after
the Effective Date.
3. MicroMed agrees to pay Russell a severance payment in the lump-sum amount of
one hundred fifty six thousand six hundred sixty six dollars ($156,666.00), less
withholdings required by law. This payment will be made on or before
November 30, 2006.
4. After Nov. 30’th, 2006, Russell will be eligible to elect continuation
coverage under MicroMed’s group health plans for the period required by the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If Russell
elects continued coverage for herself and her dependents under MicroMed’s group
health and dental plans pursuant to COBRA, MicroMed will pay the required
premium for such coverage from the 1’st of Dec. through the date 8 months after
the Effective Date, whereupon Russell will be thereafter fully responsible for
payment of the required premium for COBRA continuation coverage. Russell will be
entitled to no other employee benefits from MicroMed after the Effective Date.
5. Russell and MicroMed acknowledge that this written Agreement constitutes
their complete agreement. They further agree that, except as provided in
Paragraph 2, this Agreement supersedes and replaces any and all earlier written
or oral agreements between them including without limitation the employment
agreement. Russell agrees that she has completely and carefully read this
Agreement. Russell further acknowledges that she fully understands her rights
and obligations under the Agreement. Further, Russell declares that this
Agreement is fair

 



--------------------------------------------------------------------------------



 



and reasonable and that she enters into the Agreement freely, voluntarily and
without coercion. Russell understands that MicroMed is relying upon the
representations she makes in this Agreement.
6. After November 17, 2006 MicroMed agrees not to object to or oppose the
application of unemployment insurance.
7. This Agreement can be modified only by a writing signed by both Russell and
the Chief Executive Officer of MicroMed. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
the choice of law provisions thereof.

                      /s/ Betty Silverstein Russell                   Betty
Silverstein Russell    
 
                    Dated Signed:   14th November 2006    
 
             
 
                    MICROMED CARDIOVASCULAR, INC.    
 
                    By:   /s/ Clifford zur Nieden                       Clifford
zur Nieden         Chief Executive Officer    
 
                    Dated Signed: 14th November 2006    

 